
	

114 HRES 375 IH: Honoring the victims, survivors, and those who responded to the Eastland disaster – a shipwreck which resulted in the deaths of 844 passengers and crew – on its centennial.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 375
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Lipinski (for himself, Ms. Schakowsky, Mr. Hultgren, Mr. Gutiérrez, Ms. Kelly of Illinois, Ms. Duckworth, Mr. Foster, Mr. Shimkus, Mr. Kinzinger of Illinois, Mr. Danny K. Davis of Illinois, Mr. Quigley, Mrs. Bustos, and Mr. Rodney Davis of Illinois) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
		
		RESOLUTION
		Honoring the victims, survivors, and those who responded to the Eastland disaster – a shipwreck
			 which resulted in the deaths of 844 passengers and crew – on its
			 centennial.
	
	
 Whereas, July 24th, 2015, marks the 100th anniversary of the Eastland sinking in the Chicago River; Whereas following the sinking of the Titanic in 1912, the La Follette Seaman’s Act created untested new safety standards which resulted in the Eastland carrying several tons of lifesaving equipment more than it was originally designed to handle—all concentrated on the upper decks of the ship;
 Whereas A. A. Schantz, the general manager of the Detroit & Cleveland Navigation Company, warned legislators in September of 1914 that many Great Lakes vessels had extremely shallow drafts and that additional weight on their upper decks could cause them to capsize;
 Whereas, on July 24th, 1915, the Eastland was one of 5 vessels chartered to carry Western Electric workers and their families across Lake Michigan to their annual picnic in Washington Park, Michigan City, Indiana;
 Whereas most of the families on board the Eastland were European immigrants from Chicago and its western suburbs including Cicero and Berwyn, IL, and this day-long picnic represented the only holiday many of them would be allowed;
 Whereas the crew hauled in the gangplank at approximately 7:18 a.m., and within 15 minutes, while still partially tied to its dock, the ship had listed 45 degrees to port and tipped over;
 Whereas the vessel rolled over before any of its lifesaving equipment could be deployed; Whereas the crews and captains of the Kenosha, Indiana, Theodore Roosevelt, Petoskey, Carrie Ryerson, Rita McDonald, CFD Graeme Stewart, several smaller boats, and a U.S. Coast Guard power surfboat arrived at the scene within minutes of the incident and saved hundreds of lives;
 Whereas the Eastland rescue mission was the first major rescue operation for the modern U.S. Coast Guard which had been established 6 months prior by President Wilson;
 Whereas Chicago police officers, firefighters, and local volunteers rescued many still trapped in the Eastland, organized efforts to support survivors, and worked with professional divers in the days following the disaster to recover and transport the bodies of the dead to temporary morgues;
 Whereas more non-crew, civilian passengers drowned on the Eastland than on either the Titanic or the Lusitania;
 Whereas 590 of the victims were under the age of 25 including 228 teenagers as well as 58 infants and children;
 Whereas the tragedy completely wiped out 22 entire families and left 19 families without parents; Whereas the Western Electric Company immediately made $100,000 available as an emergency relief fund;
 Whereas the American Red Cross established several relief stations for survivors and raised nearly $400,000 from local businesses and citizens to provide financial support to those who had lost family members;
 Whereas all verdicts returned in the criminal proceedings were not guilty, and while the civil proceedings would carry on for another 20 years, the victims’ families ultimately received no monetary awards as damages; and
 Whereas the Eastland was later restored and recommissioned as the USS Wilmette—serving as a Navy training gunboat from 1918 though 1946: Now therefore, be it
	
 That the House of Representatives— (1)honors the working-class families of Illinois who lost their lives as a result of the Eastland disaster;
 (2)recognizes the brave first responders, both volunteers and professionals, for their rapid response in their community’s time of need;
 (3)commits to working to keep their memory in the national consciousness; (4)acknowledges the policy failure in responding to concerns of Great Lakes mariners when creating the LaFollette Seaman’s Act; and
 (5)reaffirms the importance of intelligent maritime safety policy.  